DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art teaches a device comprising: 
an interlayer dielectric (ILD) (136) with a first region (100A) and a second region (100B); 
a pair of copper (Cu) back-end-of-line (BEOL) structures (121’ made of copper [0023]) in the ILD in the first region; 
a capping layer (141) over the ILD and a portion of the Cu BEOL structures; 
an oxide layer (142) over the capping layer; 
a metal filled via (132) through the oxide layer and the capping layer to a Cu BEOL structure; 
a bottom electrode (BE) (131) over the metal filled via; 
a magnetic tunnel junction (MTJ) structure (135) over the BE; 
a top electrode (TE) (133) over the MTJ structure; 
a nitride layer (127 [0021]) over and along sidewalls of the MTJ structure, TE, and the oxide layer; 
a first low-K layer (lowest laminate layer of 180) over the ILD; 
a second oxide layer (middle portion of laminate 180) over the first low-K layer in the second region of the ILD; and 
a second low-K layer (top portion of laminate 180) over the ILD (Figs. 2-27 US 2017/0301856 A1 (Chuang)).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the second oxide layer is triangular shaped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812